        Case 21-02599-dd             Doc 13 Filed 10/19/21 Entered 10/19/21 12:12:25                           Desc Ord.
                                          Ext. Time - File Doc Page 1 of 1
                                                 United States Bankruptcy Court
                                                    District of South Carolina


Case Number: 21−02599−dd                                            Chapter: 13

In re:
 Edward J Bucia Jr.                                                 Christine M Bucia
 aka Ed Bucia Jr., aka Ed Bucia, aka Edward John Bucia Jr.,         aka Christine Bucia, aka Christine Tiso Bucia, aka Christ
 aka Edward J Bucia, aka Edward Bucia                               Bucia, aka Tina Bucia
                                                                                                         Filed By The Court
                                               ORDER EXTENDING TIME TO FILE
     Entered By The Court                        SCHEDULES, STATEMENTS,                                       10/19/21
           10/19/21                                                                                         Laura A. Austin
                                                  PLAN AND DOCUMENTS                                         Clerk of Court
                                                                                                          US Bankruptcy Court


Before the Court is the motion of the debtor(s) for an extension of time to file with the Court certain schedules, statements or
other documents specified in the motion.

Upon consideration, the motion is granted and the debtor(s) is/are granted an extension of time until the earlier of −

1.      five (5) business days before the first date set for the § 341 Meeting of Creditors;

2.      two (2) business days before any hearing on a motion to extend or impose the automatic stay; OR

3.      11/02/2021;

to file the schedules, statements, and/or other documents (including, in a chapter 13 case, the plan) as requested in the motion.
Failure to file these documents by the new deadline may result in the dismissal of this case without further notice or hearing.
IT IS SO ORDERED.




                                                                    David R. Duncan
                                                                    United States Bankruptcy Judge
